The Attorney           General of Texas
                                                  M,urch31. 1986
JIM   MATTOX
Attorney   General



Supreme Court Building         Mr. Allm Parkar. Sr.                  Opinion No. JM-465
P. 0. BOX 12548                Cotmnissioner
Austin, TX. 7871% 2545
5 t 2l475-2501
                               Texas Department cf Labor             Re: Whether the Texas Department
Telex 9101874-1387                and Standards                      Labor and Standards may set a pay
Telecopier 512I475-0266        P. 0. Box 12157                       scale for boxing officials under
                               Austin, Texas   78711                 article 8501-1, V.T.C.S.
714 Jackson, Suite 700
Dallas, TX. 752024506          Dear Mr. Parker:
214l7428944
                                    You ask whetker the commissioner of the Texas Department of Labor
                               and Standards may promulgate a rule setting a pay scale for persons
4524 Alberta Ave., Suite 160
                               who officiate at 'Soxlngmatches. The legislature has authorized the
El Psso, TX. 79905-2793
915l533.3464                   commissioner of the Texas Department of Labor and Standards to
                               promulgate rules regulating the boxing~-and wrestling industry in
                               Texes . V.T.C.S. ,art.8501-l. The authority the legislature granted
1001 Texas. Suite 700          to the commissione:r,however, does not expressly include the authority
Houston, TX. 77OU2-3111        to set a pay scale.for persons who officiate at boxing matches.
71312295886

                                    The legislature has authorized the commissioners of the Texas
605 Broadway, Suite 312        Department of L;lbor and Standards to "promulgate any and all
Lubbock, TX. 79401-3479        reasonable rules and regulations which may be necessary" to enforce
SW747.5238                     the provisions of the Boxing and Wrestling Act. V.T.C.S. art. 8501-l.
                               04(b). The only provisions of that act that could even conceivably
4309 N. Tenth. Suite S         serve as the basic for a rule setting a pay scale for boxing officials
McAllen. TX. 78501-1885        are the provisionr dealing with licensing of such officials:
5121682.4547
                                            Sec. 9. (a) No person    shall act as a profcs-
200 Main PIszP, suite 400
                                         sional '>oxer or wrastler, manager of a profes-
Sen Antonio. TX. 782052797               sional boxer or wrestler, referee, judge, second,
512l2254191                              timckeelar, or matchmaker until he has been
                                         licansei,pursuant to this Act.
An Equal OpportunItyI
Affirmative Actlon Employer
                                            (b) The application for a licanse shall be
                                         made upc~na form furnished by the commissioner and
                                         shall bo accompanied by an annual license fee as
                                         follows:

                                                   (1) boxer          -----      $15
                                                   (2) wrestler       -----      $15
                                                   (3) manager        ----       $75
                                                   (4) matchmaker     -----      $75




                                                           p. 2131
Mr. Allen Parker, Sr. - Page 2   (JM-465)




                  (5) iudac           -----     $15
                  (6j ;ef;aee         ----      $25
                  17) sccoad          -I--      $10
                  iij titikaeper      ----      $10

             (c) Revenue cbtained from license fees shall
          be deposited to the credit of the General Revenue
          Fund.

             Sec. 10. (1) The commissioner is authorized
          to promulgate rul.esand regulations setting forth
          reasonable quallVications for applicants seeking
          licenses as a promoter, manager, matchmaker,
          professional boxa:r or wrestler, judge, referee,
          second, or timekeeper.

             (b) The commissioner may after investigation
          and hearing deny an application for a license when
          the applicant hall failed to meet the established
          qualifications 01: has violated any provision of
          this Act or any rule or regulation issued pursuant
          to this Act.

V.T.C.S. art. 8501-l. 809, 10. The act also provides that the
commissioner may revoke 01: suspend the license of an official who
violates any provision of the act or any rule promulgated pursuant to
the act. -Id. 54(b).

     Rules promulgated by ztnadministrative agency must be within the
granted power and may not impose additional burden, conditions, or
restrictions in excess of or inconsistent with statutory provisions.
Bexar County Bail Bond Boin:d v. Deckard, 604 S.W.2d 214, 216 (Tex.
Civ. App. - San Antonio 1985, no writ). The legislature has the power
to regulate wages paid to private employees in at least soma circum-
stences.  See art. 5159d, V.T.C.S. (minimum wage law). We find no
authority,however,    that would support the proposition that the
authority to regulate wages is within the scope of a legislative grant
of licensing authority to ML administrative agency. We think that an
administrative agency would need to have a specific grant of authority
to do so. See State Boari. of Morticians v. Cortez, 333 S.W.2d 839,
841 (Tex. 19m    (power to l&ke rules governing funeral establishments
does not include power to license such establishments; board would
need specific authority to do so).

     Therefore, the commisrl5.onar
                                 of the Texas Department of Labor and
Standards may not promulgate a rule setting a pay scale for persons
who officiate at boxing matches.




                                 p. 2132
    I


.
        Mr. Allen Parker, Sr. - Page 3     (JM-465)




                                      SUMMARY

                    The commissionrr of the Texas Department of
                 Labor and Stand,nrds may not promulgate a rule
                 setting a pay scale for persons who officiate at
                 boxing matches.




                                                Attorney General of Texas

        JACK HIGHTOWER
        First Assistant Attornay Gtmcral

        MARY KELLER
        Executive Assistant Attormy   General

        ROBERT GRAY
        Special Assistant Attoruey General

        RICK GILPIN
        Chairman, Opinion Committee

        Prepared by Sarah Woelk
        Assistant Attorney General




                                           p. 2133